Citation Nr: 1736876	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Kellen Jay Galloway, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to June 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These issues were previously before the Board, and, in March 2016, the Board denied the issue of entitlement to service connection for hypertension and remanded the matter of entitlement to service connection for coronary artery disease.  In November 2016, the Board denied the issue of entitlement to service connection for coronary artery disease.  In March 2017, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded these matters back to the Board.  In a July 2017 decision, the Board granted service connection for hypertension and for coronary artery disease.  However, that decision inadvertently omitted consideration of the claim for service connection for peripheral vascular disease of the bilateral lower extremities.  As such, that issue is being addressed in this separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Peripheral vascular disease of the bilateral lower extremities is the result of the Veteran's service-connected hypertension.






CONCLUSION OF LAW

Criteria for service connection for peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

In July 2017, the Board granted service connection for hypertension and coronary artery disease as secondary to the hypertension.

Hypertension is a sufficiently high risk factor for the development of peripheral vascular disease of the bilateral lower extremities that on the facts of this case, the Board concludes that the Veteran's peripheral vascular disease is secondary to his hypertension.  As such, service connection is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for peripheral vascular disease of the bilateral lower extremities is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


